Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 20,
2017.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-17-00246-CV


                   GEOFFREY S. LANCASTER, Appellant

                                        V.

    DANIEL VERDIN, INDIVIDUALLY AND D/B/A VERDE DESIGN +
                        BUILD, Appellee

                    On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-55497


                  MEMORANDUM OPINION

      This is an appeal from a judgment signed February 28, 2017. On July 6, 2017,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion
is granted.

      Accordingly, the appeal is ordered dismissed.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Busby.